Citation Nr: 1433391	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  07-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a prostate disability, to include prostatitis and benign prostatic hypertrophy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves, with active duty service from September 1979 to December 1979, December 1990 to August 1991, December 1995 to August 1996, and January 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  

A video conference hearing was held in October 2009 with the Veteran in Little Rock, Arkansas, before the undersigned Acting Veterans Law Judge, sitting in Washington, D.C.  The Veteran was provided an opportunity to set forth his contentions at the hearing.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  A transcript of the hearing testimony is in the claims file.

The appeal was remanded in January 2010, July 2012 and most recently in September 2013 for further development.  The issue has since returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that further development is necessary prior to final adjudication of the claim on appeal.

In September 2013 the Board remanded the Veteran's appeal for a VA examination.  The Board notes a thorough rationale was provided by the VA examiner, however, the language of the opinion remains inadequate.  The Board specifically instructed the VA examiner to clarify whether the Veteran had a benign prostate hypertrophy disability that "clearly and unmistakably" pre-existed active service, and if so, whether there was evidence that the Veteran's benign prostate hypertrophy "clearly and unmistakably" did not undergo a permanent increase in severity in active service beyond its natural progression.  If any such disability did not exist prior to service, the examiner was asked to provide an opinion as to whether it was at least as likely as not related to service.  

The October 2013 VA examiner provided the following response: "It is at least as likely as not the findings contained in the 2002 private treatment records of mildly enlarged prostate demonstrate clear and unmistakable evidence that the Veteran had benign prostate hypertrophy at the time of his re-activitation in 2003."  It appears the VA examiner may have intended to communicate there was clear and unmistakable evidence that the Veteran's benign prostate hypertrophy pre-existed service.   However, the use of the term "as likely as not" in determining there was "clear and unmistakable" evidence of a pre-existing condition creates inherent conflict within the statement.  The term "at least as likely as not" means that there is a 50 percent or greater probability and "clear and unmistakably" means the determination is undebatable.  Further, the examiner opined that it was "NOT as least as likely as not the pre-existing benign prostate hypertrophy [BPH] was aggravated by service."  The second opinion provided is also inadequate, as it failed to state whether there was clear and unmistakable evidence that it was not aggravated by service.  

Accordingly, in order to fully comply with the terms of the prior remand and provide the Veteran with every reasonable opportunity to prevail on his prostate disability claim, the Board finds it necessary to remand that claim an additional time for an addendum opinion as to whether the Veteran's benign prostate hypertrophy is related to service.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims folder to be reviewed by the VA examiner who conducted the July 2012 examination, or an appropriate specialist, if the July 2012 VA examiner is no longer available, in order to obtain a medical opinion on the Veteran's benign prostate hypertrophy.  The claims file should be made available to the examiner, and the examiner should indicate that the claims file was reviewed in the examination report. 

The examiner should address the following questions: 

(a) Do the findings contained in the 2002 private treatment records of mildly enlarged prostate demonstrate clear and unmistakable evidence that that the Veteran had benign prostate hypertrophy at the time of his re-activation in January 2003? 

(b) If the examiner concludes that there is clear and unmistakable evidence that the Veteran had benign prostate hypertrophy at the time of his re-activation in January 2003, the examiner should then determine whether there is clear and unmistakable evidence that such a pre-existing benign prostate hypertrophy was not aggravated by service (i.e., did not undergo an increase in severity, beyond natural progression).  In doing so, the VA examiner should comment on why the Veteran's complaints of increased urinary frequency shown in 2003, shortly after his separation from his last period of service, and since then do not reflect an increase in his benign prostate hypertrophy beyond the natural progression of the disease. 

In answering the above questions, the examiner should be aware that the regulation defines "clear and unmistakable evidence" as obvious or manifest evidence. 38 C.F.R. § 3.304(b).

"Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

(c) If the examiner determines that there is not clear and unmistakable evidence that the Veteran had benign prostate hypertrophy at the time of his re-activation, then the examiner should determine whether it is at least as likely as not (50 percent probability or more) that his current benign prostate hypertrophy was incurred in or is otherwise related to his fourth period of service. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The examiner should review the claims file and provide a rationale as to any opinions expressed.  If the examiner is unable to provide any of the requested opinions, then he should state so and why. 

2.  After ensuring that the requested actions have been completed to the extent possible, the RO/AMC should then review the Veteran's claim for entitlement to service connection for prostate disorder.  If the claim is denied, issue a supplemental statement of the case to the Veteran and her representative, and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.K. BARONE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

